     LAURIE A. TRAKTMAN (SBN 165588)
 1   email: lat@gslaw.org
     GILBERT & SACKMAN
 2   A Law Corporation
     3699 Wilshire Boulevard, Suite 1200
 3   Los Angeles, California 90010
     Telephone: (323) 938-3000
 4   Facsimile: (323) 937-3139
 5   Attorneys for Plaintiffs
 6                               UNITED STATES DISTRICT COURT
 7                              CENTRAL DISTRICT OF CALIFORNIA
 8     BOARD OF TRUSTEES OF THE SHEET                Case No. 2:08-cv-08381-FMC-SH
       METAL WORKERS’ PENSION PLAN OF
 9     SOUTHERN CALIFORNIA, ARIZONA AND
       NEVADA; BOARD OF TRUSTEES OF THE              RENEWAL OF JUDGMENT
10     SHEET METAL WORKERS’ HEALTH
       PLAN OF SOUTHERN CALIFORNIA,
11     ARIZONA AND NEVADA; BOARD OF
       TRUSTEES OF THE SHEET METAL
12     WORKERS’ SAVINGS PLAN OF
       SOUTHERN CALIFORNIA; BOARD OF
13     TRUSTEES OF THE SOUTHERN
       CALIFORNIA SHEET METAL JOINT
14     APPRENTICESHIP AND TRAINING
       COMMITTEE; BOARD OF TRUSTEES OF
15     THE SHEET METAL WORKERS’ LOCAL
       105 RETIREE HEALTH PLAN; BOARD OF
16     TRUSTEES OF THE SOUTHERN
       CALIFORNIA SHEET METAL WORKERS’
17     401(A) PLAN; BOARD OF TRUSTEES OF
       THE SHEET METAL WORKERS’
18     INTERNATIONAL ASSOCIATION, LOCAL
       UNION NO. 105 UNION DUES CHECK-OFF
19     FUND; AND BOARD OF TRUSTEES OF
       THE SHEET METAL INDUSTRY FUND OF
20     LOS ANGELES; BOARD OF TRUSTEES OF
       THE TRI-COUNTIES SHEET METAL AIR
21     CONDITIONING CONTRACTORS
       ASSOCIATION INDUSTRY FUND; BOARD
22     OF TRUSTEES OF THE TRI-COUNTIES
       SHEET METAL AND AIR CONDITIONING
23     INDUSTRY JOINT APPRENTICESHIP
       COMMITTEE; BOARD OF TRUSTEES OF
24     THE SHEET METAL WORKERS LOCAL
       273 DUES CHECK OFF FUND; BOARD OF
25     TRUSTEES OF THE SHEET METAL
       WORKERS LOCAL 273 SECTION 401(a)
26     PLAN; and BOARD OF TRUSTEES OF THE
       SHEET METAL WORKERS LOCAL 273
27     WAGE EQUALITY FUND,
28            Plaintiffs,

                                    RENEWAL OF JUDGMENT
     Case 2:08-cv-08381-FMC-SH Document 9-1 Filed 02/05/19 Page 2 of 3 Page ID #:66




 1                 v.
 2     PULLEN ASSOCIATES, INC., dba VISION
       MECHANICAL SERVICES; JEFF MOE;
 3     RICHARD JACK PULLEN and ROBYN
       JANE PULLEN, individuals.
 4
             Defendants.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                               RENEWAL OF JUDGMENT
     Case 2:08-cv-08381-FMC-SH Document 9-1 Filed 02/05/19 Page 3 of 3 Page ID #:67




 1    Based upon the application for renewal of the judgment of the original judgment, and
 2    pursuant to F.R.C.P. 69(a) and C.C.P. §§ 683.110 through 683.320, and for good cause
 3    appearing, thereon,
 4
 5           The judgment to and against PULLEN ASSOCIATES, INC., dba VISION
 6    MECHANICAL SERVICES; JEFF MOE; RICHARD JACK PULLEN and ROBYN
 7    JANE PULLEN, individuals, jointly and severally, the Stipulation for Judgment Order

 8    entered on March 2, 2009, a copy of which is attached, is hereby renewed in the amounts

 9    set forth below:

10           Renewal of money judgment:
11                       a. Total judgment                                $43,860.71
12                       b. Costs after judgment                          $0.00
13                       c. Attorneys fees                                $0.00
14                       d. Subtotal (add a and b)                        $43,860.71
15                       e. Credits after judgment                        $35,410.62
16                       f. Subtotal (subtract d from c)                  $8,450.09
17                       g. Interest after judgment                       $8,398.40
18                       h. Fee for filing renewal application            $0.00
19           Total renewed judgment (add f and g)                         $16,848.49.
20
21            2/11/2019
      Dated: ______________________                CLERK,_____________________________,
22                                                         by Deputy
23
24
25
26
27
28
                                                      2
                                      RENEWAL OF JUDGMENT
